DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Miscellaneous
The Applicant has cancelled claim 8; therefore only claims 1-7 and 9-20 remain for this Office Action.

Terminal Disclaimer
The terminal disclaimer filed on 4/23/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,581,434 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please change the dependency of claims 13-16 to depend on claim12 and NOT claim 13.
Allowable Subject Matter
Claims 1-7 and 9-20 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art does not disclose of a system, comprising: a host; a memory device coupled to host and comprising: a plurality of memory banks; and a system processor resident on the memory device and coupled to a periphery data path associated with the memory device, wherein the system processor is configured to control performance of operations for the memory device by transferring signaling to at least one memory bank of the plurality of memory banks via the periphery data path and wherein at least one of the memory banks further includes a plurality of extended row address components configured to operate as caches for the system processor, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 2-7 and 9-11 are also allowed as being dependent on claim 1.  
In regards to claim 12, the prior art does not disclose of a system, comprising a host; a memory device coupled to the hose and comprising: a plurality of memory banks, and a system processor resident on the memory device and coupled to a periphery data path, wherein: Rev. 01/17Page 3 of 9MEMORYDEVICE PROCESSINGApplication No. 16/553,443Amendment dated January 6, 2021Reply to Office Action dated October 8, 2020the system processor is to control performance of operations for the memory device by issuing signaling to at least one memory bank of the plurality of memory banks via the periphery data path, at least one of the memory banks includes a component configured to operate as at least one of an instruction cache for the system processor, a data cache for the system processor, or a bank-to-bank transfer cache, or any combination thereof, and at least one of the memory banks includes a plurality of extended row address components configured to operate as caches for the system processor, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 13-16 are also allowed as being dependent on claim 12.  
In regards to claim 17, the prior art does not disclose of a system, comprising: a host;Rev. 01/17 Page 4 of 9MEMORYDEVICE PROCESSINGApplication No. 16/553,443Amendment dated January 6, 2021Reply to Office Action dated October 8, 2020a memory device coupled to host and comprising: a plurality of memory banks; a direct media access (DMA) component resident on at least one of the memory banks; and a system processor resident on the memory device and coupled to a periphery data path that is distinct from a data bus associated with the memory device, wherein the system processor is configured to control performance of operations for the memory device by issuing signaling to at least one memory bank of the plurality of memory banks via the periphery data path, at least one of the memory banks includes a plurality of storage locations external to a memory array resident on at least one of the memory banks, and at least one of the memory banks further includes a plurality of extended row address components configured to operate as caches for the system processor, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 18-20 are also allowed as being dependent on claim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004.  The examiner can normally be reached on Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON CRAWFORD/Primary Examiner, Art Unit 2844